Notice of Pre-AIA  or AIA  Status
Claims 1-5, 7-16 and 19-23 are currently presented for Examination.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
3.         The  information disclosure statement (IDS) submitted on 08/10/2021, 09/15/2021 and 10/26/2021 has been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO-1449 is signed and attached hereto.


Response to Amendment
4.      The amendment filed on September 15, 2021 has been entered and considered by the examiner.
By the amendment, claims 1, 8, 11-12 and 15 are amended. Claims 6, 17-18 are cancelled and claims 21-23 are added. In light of the amendments made, the previous 103 rejection is withdrawn.

Response to Arguments
5.       Applicant's arguments filed 09/15/2021 have been fully considered. Following Applicants arguments and amendments to the Claims, the 101 rejection of the claims is still Maintained. The additional limitation of using trained machine learning models to generate first set of models are only the mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. ((See MPEP 2106.05(f)) These limitations do not provide for an improvement in computer functions and that any improvement would be on the judicial exception. (See MPEP (2106.05(a))  To show that the involvement of a computer assists in improving the technology, the claims must recite the details regarding how a computer aids the method, the extent to which the computer aids the method, or the significance of a computer to the performance of the method. Merely adding generic computer components to perform the 
      


 Claim Rejections - 35 USC §101

6.    35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
7.        Claims 1-5, 7-16 and 19-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  These claims are directed to an abstract idea without significantly more. 
 (Step 1) Is the claims to a process, machine, manufacture, or composition of matter?
Claims: 1-5, 7, 21 are directed method or process, which falls on the one of the statutory category.
Claims: 8-14 are directed to device or machine, which falls on the one of the statutory category.
Claim: 15 -16, and 19-23 are directed to non-transitory computer-readable medium, which falls on the one of the statutory category.
(Step 2A) (Prong 1) Is the claim directed to a law of nature, a natural phenomenon, or an abstract idea? (Judicially recognized exceptions)?
Claim 1 recites:
processing, by the device, the utility usage data using a first set of models after receiving the utility usage data, wherein the first set of models includes at least one of: 
a model related to performing an intra-building anomaly detection for the utility usage data, 
a model related to determining a data-based grouping of the utility usage data, or 

processing, by the device and using a second set of models, first output from the first set of models after processing the utility usage data, to obtain second output from the second set of models;
processing, by the device and using a super model, the first output from the first set of models and the second output from the second set of models,
wherein the super model is associated with identifying anomalies related to the utility usage of one or more of the multiple buildings; and
performing, by the device, a decomposition of the utility usage data, after processing the first output and the second output using the super model, to identify a utility element of the one or more utilities that caused a possible anomaly detected in the utility usage data.
performing, by the device, one or more actions after processing the first output and the second output using the super model.
Under its broadest reasonable interpretation this claim limitations covers performance in the mind but for the recitation of generic computer components.  That is, other than reciting that the steps are performed by a device, nothing in the claim elements precludes the steps from practically being performed in the human mind, or by a human using a pen and paper because gathering, determining processing and performing data contains mental observations, evaluations, judgments, and opinions to achieve a desired result. If a claim limitation, under its broadest reasonable interpretation, covers a mental process but for recitation of generic computer components then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.


Step 2A, Prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application? 
The 2019 Revised Patent Subject Matter Eligibility Guidance (PEG) states that additional elements that are indicative of integration into a practical application include:
Improvements to the functioning of a computer, or to any other technology or technical field – see MPEP 2106.05(a);
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo;
Applying the judicial exception with, or by use or, a particular machine – see MPEP 2106.05(b);
Effecting a transformation or reduction of a particular article to a different state or thing – see MPEP 2106.05(c);
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception – see MPEP 2106(e) and Vanda Memo.

Limitations that are not indicative of integration into a practical application include:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – see MPEP 2106.05(f);
Adding insignificant extra-solution activity to the judicial exception – see MPEP 2106.05(g);
Generally linking the use of the judicial exception to a particular technological environment or filed of use – see MPEP 2106.05(h).
In accordance with Step 2A, Prong 2, the judicial exception is not integrated into a practical application.  In particular, claim 1 recites the additional elements of 
training, by a device, a set of machine learning models to generate a first set of models from utility usage data, wherein the set of machine learning models is trained using one or more of: a classifier technique, (It is mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. ((See MPEP 2106.05(f)))

receiving, by the device, utility usage data for multiple buildings across multiple locations, wherein the utility usage data identifies utility usage of one or more utilities by each of the multiple buildings; (It is recited at a high level of generality (i.e., as a general means of gathering data), and amounts to mere data gathering. (See MPEP 2106.05(g)) 
wherein performing the decomposition of the utility usage data comprises: processing the utility usage data to form a spectrogram of the utility usage data in a frequency domain, processing the spectrogram of the utility usage data to decompose the spectrogram into distinct subsets of data after processing the utility usage data to form the spectrogram, and processing the distinct subsets of data to reconstruct the distinct subsets of data in a time domain after processing the spectrogram (it is only the visual representation of the utility data displayed with the frequency and do not add meaningful limitations (See MPEP 2106.05(e)) and do no amount to no more than generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h).)
The additional element device is recited at a high level of generality (i.e., as a generic processor performing a generic computer function) and amount to no more than mere instructions to apply the exception using generic computer components.  See MPEP 2106.05(f).  Merely adding computer functionality to increase the speed or efficiency of the process does not confer patent eligibility on an otherwise abstract idea”). (See PEG at 55).  Moreover, the models and computer limitations are simply used as a tool to apply the abstract idea without transforming the underlying abstract idea into patent eligible subject matter.  Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  

Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements of 
training, by a device, a set of machine learning models to generate a first set of models from utility usage data, wherein the set of machine learning models is trained using one or more of: a classifier technique, logistic regression, a naive Bayes classifier, a support vector machine (SVM) classifier, a supervised training procedure, a neural network technique, or a latent semantic indexing technique; (It is mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. ((See MPEP 2106.05(f)) and does not additional elements in improvements to functioning of a computer or to any other technology or technical field ) 
receiving, by the device, utility usage data for multiple buildings across multiple locations, wherein the utility usage data identifies utility usage of one or more utilities by each of the multiple buildings; (It is recited at a high level of generality (i.e., as a general means of gathering data), and amounts to mere data gathering and falls under insignificant extra solution activity. (See MPEP 2106.05(g)) 
wherein performing the decomposition of the utility usage data comprises: processing the utility usage data to form a spectrogram of the utility usage data in a frequency domain, processing the spectrogram of the utility usage data to decompose the spectrogram into distinct subsets of data after processing the utility usage data to form the spectrogram, and processing the distinct subsets of data to reconstruct the distinct subsets of data in a time domain after processing the spectrogram (it is only the visual representation of the utility data displayed with the frequency and do not add meaningful limitations (See MPEP 2106.05(e)) and do no amount to no more than generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h).)
The additional element as device which is generic computer component performing generic computer functions amount to no more than mere instructions to apply the exception using generic computer components.  See MPEP 2106.05(f).  Accordingly, when considered individually and in ordered combination, the examiner finds the claims to be directed to in-eligible subject matter. Therefore, Claim 1 is directed to an abstract idea. 

Claim 2 further recites wherein receiving the utility usage data comprises: receiving the utility usage data from a respective set of utility meters associated with the multiple buildings. It amounts to data gathering which is considered insignificant extra-solution activity (See MPEP 2106.05(g)).   The claim does not include any additional elements that integrate the judicial exception into a practical application or that amount to significantly more than the abstract idea.


Claim 3-5 is only the description of the model. The limitations are not integrated into a practical application because no additional elements set forth any limitations that meaningfully limit the abstract idea implementation, therefore the claims are directed to an abstract idea.  There are no additional elements that transform the claim into a patent eligible idea by amounting to significantly more.  



Claim 7 recites wherein performing the one or more actions comprises: sending, to another device, a message that includes information that identifies the utility element that caused the possible anomaly. The courts have recognized this limitations as basic computer functions that is well‐understood, routine, and  Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)); The claim does not include any additional elements that integrate the judicial exception into a practical application or that amount to significantly more than the abstract idea.

Regarding claim 8
(Step 2A) (Prong 1) Is the claim directed to a law of nature, a natural phenomenon, or an abstract idea? (Judicially recognized exceptions)?
Claim 8 recites:
wherein the utility usage data identifies a utility usage of one or more utilities by each of the multiple buildings, 
process the utility usage data using a first set of models after receiving the utility usage data, wherein the first set of models includes at least two of:
a model related to performing an intra-building anomaly detection for the utility usage data,
a model related to determining a data-based grouping of the utility usage data, or
a model related to determining a location-based grouping of the utility usage data;

wherein the second set of models is associated with processing the utility usage data for various groupings of the utility usage data identified from the first set of models;
process, using a super model, the first output, and second output from the second set of models, to identify a possible anomaly in the utility usage data;
perform, after processing the first output and the second output, a decomposition of the utility usage data to identify a utility element, of the one or more utilities, that caused the possible anomaly; and
perform one or more actions after performing the decomposition of the utility usage data.

Under its broadest reasonable interpretation this claim limitations covers performance in the mind but for the recitation of generic computer components.  That is, other than reciting that the steps are performed by a device, nothing in the claim elements precludes the steps from practically being performed in the human mind, or by a human using a pen and paper because gathering, determining processing and performing data contains mental observations, evaluations, judgments, and opinions to achieve a desired result. If a claim limitation, under its broadest reasonable interpretation, covers a mental process but for recitation of generic computer components then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.


Step 2A, Prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application? 
In accordance with Step 2A, Prong 2, the judicial exception is not integrated into a practical application.  In particular, claim 1 recites the additional elements of 
The 2019 Revised Patent Subject Matter Eligibility Guidance (PEG) states that additional elements that are indicative of integration into a practical application include:
Improvements to the functioning of a computer, or to any other technology or technical field – see MPEP 2106.05(a);
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo;
Applying the judicial exception with, or by use or, a particular machine – see MPEP 2106.05(b);
Effecting a transformation or reduction of a particular article to a different state or thing – see MPEP 2106.05(c);
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception – see MPEP 2106(e) and Vanda Memo.

Limitations that are not indicative of integration into a practical application include:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – see MPEP 2106.05(f);
Adding insignificant extra-solution activity to the judicial exception – see MPEP 2106.05(g);
Generally linking the use of the judicial exception to a particular technological environment or filed of use – see MPEP 2106.05(h).
In accordance with Step 2A, Prong 2, the judicial exception is not integrated into a practical application.  In particular, claim 1 recites the additional elements of 
train a set of machine learning models to generate a first set of models from utility usage data, wherein the set of machine learning models is trained using one or more of: a classifier technique, logistic regression, (It is mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. ((See MPEP 2106.05(f)))

receive utility usage data for multiple buildings across multiple locations, wherein the utility usage data identifies utility usage of one or more utilities by each of the multiple buildings, wherein the utility usage data is received from respective sets of utility meters associated with the multiple buildings; (It is recited at a high level of generality (i.e., as a general means of gathering data), and amounts to mere data gathering. (See MPEP 2106.05(g)) 
wherein to perform the decomposition of the utility usage data comprises: process the utility usage data to form a spectrogram of the utility usage data in a frequency domain, processing the spectrogram of the utility usage data to decompose the spectrogram into distinct subsets of data after processing the utility usage data to form the spectrogram, and processing the distinct subsets of data to reconstruct the distinct subsets of data in a time domain after processing the spectrogram (it is only the visual representation of the utility data displayed with the frequency and do not add meaningful limitations (See MPEP 2106.05(e)) and do no amount to no more than generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h).)
The additional element of device, processor and memory are recited at a high level of generality (i.e., as a generic processor performing a generic computer function) and amount to no more than mere instructions to apply the exception using generic computer components.  See MPEP 2106.05(f).  Merely adding computer functionality to increase the speed or efficiency of the process does not confer patent eligibility on an otherwise abstract idea”). (See PEG at 55).  Moreover, the models and computer limitations are simply used as a tool to apply the abstract idea without transforming the underlying abstract idea into patent eligible subject matter.  Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  

Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements of 
train a set of machine learning models to generate a first set of models from utility usage data, wherein the set of machine learning models is trained using one or more of: a classifier technique, logistic regression, a naive Bayes classifier, a support vector machine (SVM) classifier, a supervised training procedure, a neural network technique, or a latent semantic indexing technique; (It is mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. ((See MPEP 2106.05(f)) and does not additional elements in improvements to functioning of a computer or to any other technology or technical field ) 
receive utility usage data for multiple buildings across multiple locations, wherein the utility usage data identifies utility usage of one or more utilities by each of the multiple buildings…multiple buildings; (It is recited at a high level of generality (i.e., as a general means of gathering data), and amounts to mere data gathering and falls under insignificant extra solution activity. (See MPEP 2106.05(g)) 
wherein to perform the decomposition of the utility usage data comprises: process the utility usage data to form a spectrogram of the utility usage data in a frequency domain, processing the spectrogram of the utility usage data to decompose the spectrogram into distinct subsets of data after processing the utility usage data to form the spectrogram, and processing the distinct subsets of data to reconstruct the distinct subsets of data in a time domain after processing the spectrogram (it is only the visual representation of the utility data displayed with the frequency and do not add meaningful limitations (See MPEP 2106.05(e)) and do no amount to no more than generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h).)
The additional element of device, processor and memory are generic computer component performing generic computer functions amount to no more than mere instructions to apply the exception using generic computer components. See MPEP 2106.05(f) Accordingly, when considered individually and in ordered combination, the examiner finds the claims to be directed to in-eligible subject matter. 

Claim 9 recites wherein a utility meter, of the respective sets of utility meters, includes at least one of: an electricity meter, a gas meter, a water meter, a sewage meter, or a telecommunications meter. The limitations are not integrated into a practical application because no additional elements set forth any limitations that meaningfully limit the abstract idea implementation, therefore the claims are directed to an abstract idea.  

Claim 10 recites wherein the one or more processors are further to: determine, after processing the first output and the second output with the super model, that a score output by the super model satisfies a threshold; and determine that the possible anomaly is present in the utility usage data based on determining that the score satisfies the threshold. Under the broadest reasonable interpretation, this limitation covers mental process including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper but the recitation of the generic processor and therefore falls within the “Mental Process” grouping of abstract ideas. The claim does not include any additional elements that integrate the judicial exception into a practical application or that amount to significantly more than the abstract idea.

Claim 11 recites wherein the one or more processors, when to perform the decomposition, are to: determine the decomposition after determining that the possible anomaly is present in the utility usage data. Under the broadest reasonable interpretation, this limitation covers mental process including an 

Claim 12 further recites wherein the one or more processors, to process the utility usage data to form a spectrogram of the utility usage data in the frequency domain, are to process the utility data using short-time Fourier transform technique; wherein the one or more processors, to process the spectrogram of the utility usage data algorithm to decompose the spectrogram into distinct subsets of data after processing the utility usage data using the short-time Fourier transform technique, are to process the utility usage data using a non-negative matrix factorization (NMF); and wherein the one or more processors, to process the distinct subsets of data to reconstruct the distinct subsets of data in a time domain after processing the spectrogram using the NMF algorithm, are to process the utility usage data using an inverse short-time Fourier transform technique. It is mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. ((See MPEP 2106.05(f)) and does not additional elements in improvements to functioning of a computer or to any other technology or technical field. Spectrogram is only the visual representation of the utility data displayed with the frequency and do not add meaningful limitations (See MPEP 2106.05(e)) and do no amount to no more than generally linking the use of a judicial exception to a particular technological environment(implementation via computers) or field of use, as discussed in MPEP § 2106.05(h).) Also the claim falls under the mathematical concepts since it contains mathematical algorithm but for the recitation of generic component. The claim does not include any additional elements that integrate the judicial exception into a practical application or that amount to significantly more than the abstract idea.

Claim 13 recites wherein the one or more processors, when performing the one or more actions, are to: send, to another device that utilizes the utility element, a set of instructions related to modifying  The courts have recognized this limitations as basic computer functions that is well‐understood, routine, and conventional functions since they are claimed in a merely generic manner of i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)); The claim does not include any additional elements that integrate the judicial exception into a practical application or that amount to significantly more than the abstract idea.

Claim 14 further recites wherein the one or more processors, when performing the one or more actions, are to: identify the utility element that caused the possible anomaly after performing the decomposition;
generate a recommendation related to addressing the possible anomaly after identifying the utility element; and output the recommendation for display after generating the recommendation. Under the broadest reasonable interpretation, this limitation covers mental process including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper but the recitation of the generic processor and therefore falls within the “Mental Process” grouping of abstract ideas. The claim does not include any additional elements that integrate the judicial exception into a practical application or that amount to significantly more than the abstract idea.


Regarding claim 15
Step 2A) (Prong 1) Is the claim directed to a law of nature, a natural phenomenon, or an abstract idea? (Judicially recognized exceptions)?
Claim 15 recites 
wherein the utility usage data identifies a utility usage of one or more utilities by each of the multiple buildings;
process the utility usage data using a first set of models after receiving the utility usage data, wherein the first set of models is associated with performing at least one of:
an intra-building anomaly detection for the utility usage data, a first grouping of the utility usage data based on characteristics of the utility usage data, or
a second grouping of the utility usage data based on the multiple locations;
process first output from the first set of models using a second set of models after processing the utility usage data using the first set of models,
wherein the second set of models is associated with pre-processing the first output in association with identifying anomalies in the first grouping or in the second grouping;
process the first output, and second output from the second set of models, using a super model after processing the first output using the second set of models,
wherein the super model is associated with identifying the anomalies in a context of the first output and the second output,
wherein third output from the super model includes a score that identifies a presence or an absence of one or more of the anomalies in the utility usage data based on whether the score satisfies a threshold; and
perform, based on the score, one or more actions after processing the first output and the second output using the super model.
perform, after processing the first output and the second output, a decomposition of the utility usage data to identify a utility element, of the one or more utilities, that caused the possible anomaly;

Under its broadest reasonable interpretation this claim limitations covers performance in the mind but for the recitation of generic computer components.  That is, other than reciting that the steps are performed by a non-transitory computer readable medium, nothing in the claim elements precludes the steps from practically being performed in the human mind, or by a human using a pen and paper because gathering, determining processing and performing data contains mental observations, evaluations, judgments, and opinions to achieve a desired result. If a claim limitation, under its broadest reasonable interpretation, covers a mental process but for recitation of generic computer components then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Step 2A, Prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application? 
The 2019 Revised Patent Subject Matter Eligibility Guidance (PEG) states that additional elements that are indicative of integration into a practical application include:
Improvements to the functioning of a computer, or to any other technology or technical field – see MPEP 2106.05(a);
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo;
Applying the judicial exception with, or by use or, a particular machine – see MPEP 2106.05(b);
Effecting a transformation or reduction of a particular article to a different state or thing – see MPEP 2106.05(c);
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the Vanda Memo.
Limitations that are not indicative of integration into a practical application include:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – see MPEP 2106.05(f);
Adding insignificant extra-solution activity to the judicial exception – see MPEP 2106.05(g);
Generally linking the use of the judicial exception to a particular technological environment or filed of use – see MPEP 2106.05(h).
In accordance with Step 2A, Prong 2, the judicial exception is not integrated into a practical application.  In particular, claim 1 recites the additional elements of 
train a set of machine learning models to generate a first set of models from utility usage data, wherein the set of machine learning models is trained using one or more of: a classifier technique, logistic regression, a naive Bayes classifier, a support vector machine (SVM) classifier, a supervised training procedure, a neural network technique, or a latent semantic indexing technique; (It is mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. ((See MPEP 2106.05(f)))
receive utility usage data for multiple buildings across multiple locations, wherein the utility usage data identifies utility usage of one or more utilities by each of the multiple building; (It is recited at a high level of generality (i.e., as a general means of gathering data), and amounts to mere data gathering. (See MPEP 2106.05(g)) 
wherein to perform the decomposition of the utility usage data comprises: process the utility usage data to form a spectrogram of the utility usage data in a frequency domain, processing the spectrogram of the utility usage data to decompose the spectrogram into distinct subsets of data after processing the utility usage data to form the spectrogram, and processing the distinct subsets of data to reconstruct the distinct  (it is only the visual representation of the utility data displayed with the frequency and do not add meaningful limitations (See MPEP 2106.05(e)) and do no amount to no more than generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h).)
The additional element of processor and non-transitory computer readable medium are recited at a high level of generality (i.e., as a generic processor performing a generic computer function) and amount to no more than mere instructions to apply the exception using generic computer components.  See MPEP 2106.05(f).  Merely adding computer functionality to increase the speed or efficiency of the process does not confer patent eligibility on an otherwise abstract idea”). (See PEG at 55).  Moreover, the models and computer limitations are simply used as a tool to apply the abstract idea without transforming the underlying abstract idea into patent eligible subject matter.  Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  As such, under Prong Two of Step 2A of the Alice/Mayo test, when considered both individually and as a whole, the limitations of claim 1 are not indicative of integration into a practical application.  Therefore, Claim 15 is directed to an abstract idea.

Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements of 
train a set of machine learning models to generate a first set of models from utility usage data, wherein the set of machine learning models is trained using one or more of: a classifier technique, logistic regression, a naive Bayes classifier, a support vector machine (SVM) classifier, a supervised training procedure, a neural network technique, or a latent semantic indexing technique; (It is mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. ((See MPEP 2106.05(f)) and does not additional elements in improvements to functioning of a computer or to any other technology or technical field ) 
receive utility usage data for multiple buildings across multiple locations, wherein the utility usage data identifies utility usage of one or more utilities by each of the multiple building; (It is recited at a high level of generality (i.e., as a general means of gathering data), and amounts to mere data gathering and falls under insignificant extra solution activity. (See MPEP 2106.05(g)) 
wherein to perform the decomposition of the utility usage data comprises: process the utility usage data to form a spectrogram of the utility usage data in a frequency domain, processing the spectrogram of the utility usage data to decompose the spectrogram into distinct subsets of data after processing the utility usage data to form the spectrogram, and processing the distinct subsets of data to reconstruct the distinct subsets of data in a time domain after processing the spectrogram (it is only the visual representation of the utility data displayed with the frequency and do not add meaningful limitations (See MPEP 2106.05(e)) and do no amount to no more than generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h).)
The additional element of processor and non-transitory computer readable medium are generic computer component performing generic computer functions amount to no more than mere instructions to apply the exception using generic computer components. See MPEP 2106.05(f) Accordingly, when considered individually and in ordered combination, the examiner finds the claims to be directed to in-eligible subject matter. Therefore, Claim 15 is directed to an abstract idea. 

Claim 16 further recites wherein the one or more instructions, when executed by the one or more processors, further cause the one or more processors to:
detect, after processing the first output and the second output, the presence of the one or more of the anomalies based on the score satisfying the threshold; Under the broadest reasonable interpretation, this limitation covers mental process including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper but the recitation of the generic 
wherein the one or more instructions, that cause the one or more processors to perform the one or more actions, cause the one or more processors to: perform the one or more actions after detecting the presence of the one or more of the anomalies. It is recited at a high level of generality and does not specify what actions are performed or how the actions are performed (i.e., without the need of human involvement or decision making), therefore the performing step does not meaningfully limit the abstract idea.  Additionally, the processor recitations do not necessarily restrict the claim from reciting an abstract idea. Therefore, the limitations fall into the mental processes grouping and accordingly the claims recite an abstract idea.

Claim 19 further recites generate a report that identifies a source of the one or more of the anomalies based on the third output (can be performed using pen and paper thus it is a mental process) and 
after processing the first output and the second output; and output the report for display after generating the report. (it is merely adding insignificant extra-solution activity to the judicial exception) The claim does not include any additional elements that integrate the judicial exception into a practical application or that amount to significantly more than the abstract idea.

Claim 20 further recites cause the one or more processors to: perform the one or more actions based on the source of the one or more of the anomalies identified in the report. It is recited at a high level of generality and does not specify what actions are performed or how the actions are performed (i.e., without the need of human involvement or decision making), therefore the performing step does not meaningfully limit the abstract idea.  Additionally, the processor recitations do not necessarily restrict the claim from reciting an abstract idea. Therefore, the limitations fall into the mental processes grouping and accordingly the claims recite an abstract idea. The claim does not include any additional elements that 

Claim 21-22 further recites wherein receiving the utility usage data for the multiple buildings across the multiple locations comprises: receiving the utility usage data for the multiple buildings across the multiple locations directly from a set of utility meters, and receiving historical utility usage data that shows a historical utility usage for the multiple buildings across the multiple locations. It is recited at a high level of generality (i.e., as a general means of gathering data), and amounts to mere data gathering and falls under insignificant extra solution activity. (See MPEP 2106.05(g))

Claim 23 further recites wherein the one or more instructions, when executed by the one or more processors, further cause the one or more processors to: 
output, based on processing the first output from the first set of models and the second output from the second set of models,( It is recited at a high level of generality (i.e., as a general means of data reporting), and amounts to mere data reporting and falls under insignificant extra solution activity. (See MPEP 2106.05(g)))
a classification of whether the utility usage data includes an anomaly and/or a classification of a type of anomaly included in the utility usage data. a classification of whether the utility usage data includes an anomaly and/or a classification of a type of anomaly included in the utility usage data. (Under the broadest reasonable interpretation, this limitation covers mental process including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper but the recitation of the generic processor and therefore falls within the “Mental Process” grouping of abstract ideas.)
The claim does not include any additional elements that integrate the judicial exception into a practical application or that amount to significantly more than the abstract idea.
                                                            

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
8.           All Claims 1-5, 7-16 and 19-23 are rejected.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20190180389 A1 Hurst et al.
Discussing the method of analyzing energy/utility usage receives data describing energy/utility usage derived from an energy/utility monitor, and analyses the data describing energy/utility usage to generate data representing an energy/utility usage behavioral classification model. The model includes at least one classification and is useable for determining whether data describing further energy/utility usage fits into a said classification.

9.      Any inquiry concerning this communication or earlier communications from the examiner should be directed to PURSOTTAM GIRI whose telephone number is (469)295-9101. The examiner can normally be reached 7:30-5:30 PM, Monday to Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on 5712705626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PURSOTTAM GIRI/Examiner, Art Unit 2147          

/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2147